DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 23-40 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of U.S. Patent No. 9,922,799 B2 (hereinafter Li). Although the claims at issue are not identical, they are not patentably distinct from each other because:
Regarding claim 23, claim 6 of Li teaches a pre-beamlet-forming aperture array (plurality of beamlet-forming apertures, claim 6) comprising: multiple beamlet-forming apertures configured to cut off a portion of electrons of a primary electron beam emitted by an electron source (claim 1) to form a set of multiple electron beamlets, wherein the pre-beamlet-forming aperture array is configured to be position between the electron source and a source-conversion unit (claim 1), and the source-conversion unit is configured to manipulate the set of multiple electron beamlets.
Regarding claim 24, Li teaches that the pre-beamlet-forming apparatus is proximate to the electron source (claim 6).
Regarding claim 25, because the pre-beamlet aperture array is proximate the electron source it would be obvious to have the beam be wide and uncollimated (due to lack of a collimator or lens between the aperture array and the source).
Regarding claim 26, Li teaches that the pre-beamlet-forming aperture array is configured to limit currents of the set of multiple electron beamlets to a first set of current levels (cutting off electrons, claim 6), and the source-conversion unit is configured to further limit currents of the set of multiple electron beamlets to a second set of current levels (beam-limit openings of source conversion unit limits beamlets, claim 1; since the source conversion unit is after the pre-beamlet opening it must further limit the beamlets).
Regarding claim 27, Li teaches that the pre-beamlet forming aperture array reduces Coulomb effect (claim 6) in an area between the electron source and the source conversion unit.
Regarding claim 28, Li teaches that the source-conversion unit is configured to cut off a portion of electrons of the set of multiple electron beamlets.
Regarding claim 29, claim 6 of Li teaches a multi-beam apparatus for observing a surface of a sample, comprising: an electron source (claim 1) configured to emit a primary electron beam; a pre-beamlet-forming aperture array (plurality of beamlet-forming apertures, claim 6) comprising multiple beamlet-forming apertures configured to cut off a portion of electrons of the primary electron beam to form a set of multiple electron beamlets, and a source conversion unit (claim 1) configured to manipulate the set of multiple electron beamlets, wherein the pre-beamlet-forming aperture array is positioned between the electron source and the source conversion unit.
Regarding claim 30, Li teaches that the pre-beamlet-forming apparatus is proximate to the electron source (claim 6).
Regarding claim 31, because the pre-beamlet aperture array is proximate the electron source it would be obvious to have the beam be wide and uncollimated (due to lack of a collimator or lens between the aperture array and the source).
Regarding claim 32, Li teaches that the pre-beamlet-forming aperture array is configured to limit currents of the set of multiple electron beamlets to a first set of current levels (cutting off electrons, claim 6), and the source-conversion unit is configured to further limit currents of the set of multiple electron beamlets to a second set of current levels (beam-limit openings of source conversion unit limits beamlets, claim 1; since the source conversion unit is after the pre-beamlet opening it must further limit the beamlets).
Regarding claim 33, Li teaches that the pre-beamlet forming aperture array reduces Coulomb effect (claim 6) in an area between the electron source and the source conversion unit.
Regarding claim 34, Li teaches that the source-conversion unit is configured to cut off a portion of electrons of the set of multiple electron beamlets.
	Regarding claim 35, Li teaches an adjustable collimating lens (claim 1) having a principal plane moveable along a primary optical axis of the multi-beam apparatus.
	Regarding claim 36, Li teaches that the adjustable collimating lens is above the source-conversion unit, and that the pre-beamlet forming aperture array is near the electron source, so it would be obvious to have the lens between the aperture array and the source conversion unit as a matter of arranging the parts of the invention with no unexpected result.
	Regarding claim 37, Li teaches that the adjustable collimating lens is configured to change paths of electrons of the set of multiple electron beamlets based on the position of the principal plane.
	Regarding claims 38-40, Li teaches that the lens changes a current density of the set of multiple electron beamlets based on the position of the principal plane, by changing the position of the principal plane.  Implicitly this would include increasing or decreasing the current density by moving the principal plane closer or farther from the source-conversion unit. 
Claims 23-34 are rejected on the ground of nonstatutory double patenting as being unpatentable over claim 5 of U.S. Patent No. 10,395,886 B2 (hereinafter Li ‘886).
Regarding claim 23, claim 5 of Li ‘886 teaches a pre-beamlet-forming aperture array (plurality of beamlet-forming apertures, claim 5) comprising: multiple beamlet-forming apertures configured to cut off a portion of electrons of a primary electron beam emitted by an electron source (claim 1) to form a set of multiple electron beamlets, wherein the pre-beamlet-forming aperture array is configured to be position between the electron source and a source-conversion unit (claim 1), and the source-conversion unit is configured to manipulate the set of multiple electron beamlets.
Regarding claim 24, Li ‘886 teaches that the pre-beamlet-forming apparatus is above the source conversion unit (claim 5), so it would be obvious to have it proximate to the electron source in order to save space.
Regarding claim 25, because the pre-beamlet aperture array is proximate the electron source it would be obvious to have the beam be wide and uncollimated (due to lack of a collimator or lens between the aperture array and the source).
Regarding claim 26, Li ‘886 teaches that the pre-beamlet-forming aperture array is configured to limit currents of the set of multiple electron beamlets to a first set of current levels (cutting off electrons, claim 5), and the source-conversion unit is configured to further limit currents of the set of multiple electron beamlets to a second set of current levels (beam-limit openings of source conversion unit limits beamlets, claim 1; since the source conversion unit is after the pre-beamlet opening it must further limit the beamlets).
Regarding claim 27, Li ‘886 teaches that the pre-beamlet forming aperture array reduces Coulomb effect (cutting off electrons, claim 5) in an area between the electron source and the source conversion unit.
Regarding claim 28, Li ‘886 teaches that the source-conversion unit is configured to cut off a portion of electrons of the set of multiple electron beamlets.
Regarding claim 29, claim 5 of Li ‘886 teaches a multi-beam apparatus for observing a surface of a sample, comprising: an electron source (claim 1) configured to emit a primary electron beam; a pre-beamlet-forming aperture array (plurality of beamlet-forming apertures, claim 5) comprising multiple beamlet-forming apertures configured to cut off a portion of electrons of the primary electron beam to form a set of multiple electron beamlets, and a source conversion unit (claim 1) configured to manipulate the set of multiple electron beamlets, wherein the pre-beamlet-forming aperture array is positioned between the electron source and the source conversion unit.
Regarding claim 30, Li ‘886 teaches that the pre-beamlet-forming apparatus is above the source conversion unit (claim 5), so it would be obvious to have it proximate to the electron source in order to save space.
Regarding claim 31, because the pre-beamlet aperture array is proximate the electron source it would be obvious to have the beam be wide and uncollimated (due to lack of a collimator or lens between the aperture array and the source).
Regarding claim 32, Li ‘886 teaches that the pre-beamlet-forming aperture array is configured to limit currents of the set of multiple electron beamlets to a first set of current levels (cutting off electrons, claim 5), and the source-conversion unit is configured to further limit currents of the set of multiple electron beamlets to a second set of current levels (beam-limit openings of source conversion unit limits beamlets, claim 1; since the source conversion unit is after the pre-beamlet opening it must further limit the beamlets).
Regarding claim 33, Li ‘886 teaches that the pre-beamlet forming aperture array reduces Coulomb effect (cut off electrons, claim 5) in an area between the electron source and the source conversion unit.
Regarding claim 34, Li ‘886 teaches that the source-conversion unit is configured to cut off a portion of electrons of the set of multiple electron beamlets.
	 Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 23, 27, 29 and 33 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Enyama (US 20120061565 A1).
Regarding claim 23, Enyama teaches a pre-beamlet forming aperture array (108) comprising:
Multiple beamlet-forming apertures configured to cut off a portion of electrons of a primary electron beam emitted by an electron source (102) to form a set of multiple electron beamlets;
Wherein the pre-beamlet forming aperture array is configured to be positioned between the electron source and a source-conversion unit (lens array 109, fig. 1), the source conversion unit is configured to manipulate the set of electron beamlets.
	Regarding claim 27, Enyama teaches that the pre-beamlet-forming aperture array is configured to reduce Coulomb effect (by cutting off the beam) in an area between the electron source and the source-conversion unit ([0038]).
	Regarding claim 29, Enyama teaches a multi-beam apparatus for observing a surface of a sample (inspection device, [0028]), comprising:
	An electron source (102) configured to emit a primary electron beam;
	A pre-beamlet-forming aperture array (108) comprising multiple beamlet-forming apertures configured to cut off a portion of electrons of the primary electron beam to form a set of multiple electron beamlets ([0038]), and
	A source conversion unit (lens array 109) configured to manipulate the set of multiple electron beamlets,
	Wherein the pre-beamlet-forming aperture array is positioned between the electron source and the source-conversion unit (fig. 1).
	Regarding claim 33, Enyama teaches that the pre-beamlet-forming aperture array is configured to reduce Coulomb effect (by cutting off the beam) in an area between the electron source and the source-conversion unit ([0038]).
Allowable Subject Matter
Claims 41-42 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096. The examiner can normally be reached M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID E SMITH/           Examiner, Art Unit 2881